Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/516,740 filed on 7/19/2019.
The preliminary amendment filed on 07/19/2019 is entered, which cancels claims 1-20 and adds new claims 21-40.
Examiner’s Note:  Although the preliminary amendment has been entered/considered, the preliminary amendment is non-compliant with 37 CFR 1.121 because the status of every claim was not provided in the amendment.  In particular, claims 1-20 should have been accompanied by the status identifier of “canceled” and claims 21-40 should have been accompanied by the status identifier of “new” in the amendment. See 37 CFR 1.121(c).
Claims 21-40  are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

CONTINUATION 
This application is a continuation of U.S. application 14/449,766 filed on 10/07/2014 (abandoned following PTAB decision affirming §101 rejection on 05/22/2019). See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 21-26, 29, 31, and 34-40 are rejected on the ground of nonstatutory double patenting over claims 1, 7, and 10-14 of U.S. Patent No. 9,443,229 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant application (as filed on 07/19/2019)
Claims of U.S. Pat. 9,443,229
(issued on 09/13/2016)
21
1
22
1
23
1
24
1
25
1
26
10
29
7
31
7
34
11
35
11
36
11
37
11
38
12
39
13
40
14


The chart above maps claims 21-26, 29, 31, and 34-40 of the instant application to corresponding claims of U.S. Patent 9,443,229 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the methods (claims 21-33) and apparatus (claims 34-40) are directed to potentially eligible categories of subject matter (process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Mathematical Concepts” such as mathematical relationships, formulas and calculations;(2) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment; and (3) “Certain Methods of Organizing Human Activity” by managing interactions between people including by following rules or instructions, as set forth in the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions or following rules or instructions for assigning human agents to tasks.  With respect to independent claim 21, the limitations reciting the abstract idea are indicated in bold below:
(a) receiving, by the computing system, for a plurality of resources, respective constraints on the plurality of resources, wherein the plurality of constraints includes a plurality of temporal constraints and a plurality of other constraints; (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the resources to be shared or used by different people and the various constraints on the user(s) of those resources)
(b) filtering, by the computing system, the plurality of resources based on one of the plurality of constraints; (This step is organizing human activity for similar reasons as provided for step (a) above, and also encompasses mental processes since the filtering may be accomplished by a human judgment or evaluation, such as with pen and paper)
(c) expanding a first other constraint of the plurality of other constraints into an expanded temporal constraint on a first resource of the plurality of resources meeting one or more quality levels associated with the plurality of other constraints; (This step recites mathematical concepts, relationships, formulas or equations, or calculations, and/or mental processes performed in the mind via observation, evaluation, and judgment)
(d) translating, by the computing system, the plurality of temporal constraints and the expanded temporal constraint into respective sets of binary temporal constraints; (This step involves mental processes and mathematical processes to perform)
(e) combining, by the computing system, each of the respective sets of the binary temporal constraints into combined respective binary temporal constraints, wherein combining the respective sets of binary temporal constraints into combined respective binary temporal constraints includes applying one or more bit-wise Boolean operations to the respective sets of binary temporal constraints; (This step involves mental processes and mathematical processes)
(f) combining, by the computing system, the combined respective binary temporal constraints into a single overall binary temporal schedule, wherein combining the combined respective binary temporal constraints includes applying one or more bit-wise Boolean operations to the combined respective binary temporal constraints; (This step involves mental processes and mathematical formulas)
(g) translating, by the computing system, the single overall binary temporal schedule into a non-binary temporal schedule; (This step is performable as mathematical relationships, formulas, equations, and /or calculations, as well as via mental processes that can be performed via human evaluation or judgment) and
(h) displaying to a user, one or more viable scheduling alternatives from the non-binary temporal schedule (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step.  Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a display device, such as recited in claim 34, which is not a practical application or significantly more.  MPEP 2106.05(g). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976).
Considered together, these steps set forth an abstract idea of managing personal relationships/interactions between people via rules or instructions that simply identify times at which resources/constraints are viable (e.g., available) to use a top-level resource.  See Specification at paragraph [0076].  Claims 29 and 34 recite similar limitations as claim 21 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to:  a computing system (claims 21 and 29) and apparatus, engine, and display device (claim 34) . These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to:  a computing system (claims 21 and 29) and apparatus, engine, and display device (claim 34). These elements have been considered, however they merely describe elements of one or more generic computers and instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 22-28, 30-33, and 35-40 recite the same abstract ideas as the independent claims and have been found to either recite details that further narrow the abstract ideas set forth in the independent claims accompanied by, at most, additional elements in the form of a generic computer or software to tie the invention to a particular technological environment which, as noted above, is not sufficient to amount to a practical application or add significantly more to the claims.  For example, claims 22/31/35 merely repeat steps already recited and addressed as part of the abstract ideas set forth in the independent claims.  The other dependent claims have been evaluated as well, but similar to claims 22/31/35, these claims also recite details of the abstract ideas themselves accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f),(h).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. (US 2002/0157009):  discloses a solution for an optimization problem using a conversion routine, bit stream, and cipher key (e.g., paragraphs 26 and 34).
Supply Chain Planning Models in the Pulp and Paper Industry Carlsson, Dick; D'Amours, Sophie; Martel, Alain; Rönnqvist, Mikael. INFOR 47.3: 167-183. Canadian Operational Research Society. (Aug 2009):  discloses tactical supply chain scheduling features, including a model that uses a mixed integer program and solves scheduling problems having a large number of binary variables.
Spearman (US 2008/0015721): discloses improved supply chain planning/execution addressing the challenge in the art of finding a near-optimal schedule in view of the mathematically characterized "NP-hard" problem in finding an optimal schedule (e.g., paragraph 18).
Purohit et al. (US 2007/0208604):  discloses a method/system for scheduling activities, including a binary rule, variable, constraint, value, etc. to indicate whether or not an activity may be scheduled (paragraphs 114-113:  Exceptions may be associated with hard or soft values. A hard value indicates whether or not activities may be scheduled (i.e., a yes or no decision); Exceptions include time periods during which activities cannot be scheduled).
Furman et al. (US 2008/0294484):  discloses a system for optimizing transportation scheduling and inventory management of bulk product from supply locations to demand locations.
Balasubramanian et al. (US 2010/0332273):  discloses features or planning the transportation and inventory management or products using a fleet of vessels.
Kraisser et al. (US 2002/0147654):  discloses real-time delivery feasibility analysis for scheduling deliveries within one or more delivery time windows.
Baiada et al. (US 2005/0071076):  discloses a method/system for tactical gate management.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/19/2021